Citation Nr: 0900738	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-23 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date earlier than February 16, 
2004, for the grant of service connection for intertrigo.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware, which, in 
pertinent part, granted entitlement to service connection for 
intertrigo as secondary to service-connected diabetes 
mellitus and assigned an initial evaluation of 10 percent, 
effective February 16, 2004.  


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to service 
connection for a skin condition on December 13, 2001.  The 
claim was denied in a June 2002 rating decision as the 
evidence did not establish that the veteran had a chronic 
skin condition.  The veteran was notified of the denial in 
July 2002.

2.  The veteran filed a notice of disagreement in June 2003 
initiating an appeal regarding the June 2002 rating 
decision's denial of entitlement to service connection for a 
skin condition .  

3.  Service connection for intertrigo was granted in the 
December 2004 rating decision on appeal.  An initial rating 
of 10 percent was assigned, effective from February 16, 2004, 
the date of a VA examination diagnosing the condition. 

4.  Prior to February 16, 2004, there was no evidence that 
the veteran had intertrigo.



CONCLUSION OF LAW

The criteria for an effective date earlier than February 16, 
2004 for the award of service connection and the assignment 
of an initial 10 percent rating for intertrigo have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim arises from disagreement with the effective date 
following the grant of service connection for intertrigo.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that filing a notice of disagreement begins 
the appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements (such as an effective 
date) are appropriately addressed under the notice provisions 
of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements  Id.  There has been no 
allegation of prejudice is this case.  Hence, further VCAA 
notice is not required

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in February 
2004 in response to his claim for entitlement to service 
connection for a skin disorder.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Factual Background

The service treatment records show that the veteran was 
treated for "jock itch," a fungal infection, and 
folliculitis barbae during service.  His October 1969 
separation examination noted the treatment for folliculitis 
barbae, but clinical examination of the skin was normal.

On VA examination in December 1970, there were no recorded 
complaints referable to the skin.  The veteran's skin was 
reportedly normal on examination.

On December 13, 2001, the veteran filed a claim for 
entitlement to service connection for a skin condition.  The 
claim was denied in a June 2002 rating decision based on the 
RO's determination that the veteran did not have a chronic 
skin condition.  

The veteran was notified on the denial of his claim on July 
26, 2002.  He filed a notice of disagreement initiating an 
appeal for the denial of a skin condition in June 2003.  
Additional evidence was added to the record, including 
reports of private treatment and further VAMC records through 
December 2004, but they did not contain treatment for a skin 
condition.  

On VA outpatient treatment in June 2001, the veteran was 
noted to have tinea of the feet, xerosis, and dry skin.  On 
private treatment in May 2003, the veteran complained of dry 
skin, but there were no skin lesions, and he denied blisters, 
pressure sores, and rashes.  VA and private treatment records 
dated prior to February 2004 contain no findings of 
intertrigo.

The veteran was provided a VA examination on February 16, 
2004.  He reported a history of jungle rot involving his legs 
and stated that he was diagnosed with diabetes mellitus in 
1994.  Upon physical examination, a diffuse area of 
hyperpigmentation over the abdomen and bilateral axilla was 
observed.  The diagnoses were xerosis of the skin, 
hyperpigmentation, and intertrigo.  

Service connection for intertrigo as secondary to diabetes 
mellitus was granted in the December 2004 rating decision on 
appeal, and an initial rating of 10 percent was assigned, 
effective February 16, 2004, the date the condition was 
diagnosed.  

Analysis

The veteran contends that the proper effective date for the 
grant of service connection for intertrigo and the assignment 
of the initial 10 percent rating is December 13, 2001, the 
date his claim for entitlement to service connection for a 
skin condition was received.  

The effective date of an award of disability compensation 
based on an original claim is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2008).  The effective date of an award of 
compensation based on direct service connection is the date 
following separation from service, if the claim is received 
within one year of that date.  Otherwise, the effective date 
is the date VA receives the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) 
(West 2002); 38 C.F.R. § 3.400(b)(2).

The record establishes that the veteran filed a claim for 
entitlement to service connection for a skin condition on 
December 13, 2001.  Although the claim was initially denied, 
it remained pending due to the veteran's notice of 
disagreement.  The remaining question is when did entitlement 
arise?  

While skin conditions were noted as early as June 2001, 
intertrigo was not found until the VA examination on February 
16, 2004.  The veteran has not reported symptoms of this 
disease prior to February 16, 2004, and the outpatient 
treatment records show no findings referable to intertrigo.  
There is, thus, no evidence of intertrigo prior to that date.

Entitlement to service connection for intertrigo could not 
have arisen prior to the date that a current disability was 
demonstrated.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); (Service connection requires competent evidence 
showing the existence of a present disability).  

Because there is no evidence of intertrigo prior to February 
16, 2004, entitlement did not arise until that date.  
Accordingly, the proper effective date for the grant of 
entitlement to service connection for intertrigo is February 
16, 2004, the earliest date the veteran was found to have a 
chronic skin condition and the date entitlement for the award 
of service connection arose. 


ORDER

Entitlement to an effective date earlier than February 16, 
2004, for the grant of service connection for intertrigo is 
denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


